Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed 1, 3-7, 12, and 14-20 has been received, Claims 1,3-7,12 and 14-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3-4, 6-7, 12, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski (US 2008/0110049).
Regarding Claim 1, Sokolowski discloses a shoe upper, the upper (30) comprising: an instep cover (40,50,60) for covering an instep side of a foot, wherein the instep cover has a structure in which a tongue portion (61) and an instep cover main body (40,50) are formed as a single body (as seen in Fig.8A-C), a center portion (12) in a width direction of the instep cover is substantially unstretchable in a length direction of the foot (Fig.1, para.48; i.e. “textile elements 40 and 50 may be formed from a less stretchable type of stitch”, therefore portion 12 of the instep cover is “substantially” unstretchable in the length direction, inasmuch as has been claimed by Applicant); and the center portion comprises (via attachment) at least a portion of the tongue portion (61)(as seen in Fig.3). Sokolowski discloses a tensile strength of the center portion (12) of the instep cover located in a width direction when stretched (Fig.1, para.48 & 51; i.e. “textile elements 40 and 50 may be formed from a less stretchable type of stitch”, which provides a tensile strength; additionally, a high strength yarn also provides a tensile strength). Sokolowski does not disclose the tensile strength of the center portion in a width direction of the instep cover is 50 N/mm2 or more when stretched by 10% in the length direction of the foot. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the instep cover of Sokolowski with a tensile strength of 50 N/mm2 or more when stretched by 10% in the length direction, in order to provide the optimum durability and shape stability to the instep cover of the upper. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. Further, it is noted that “a tensile strength of when stretched by 10% in the length direction” recites a product-by-process limitation; i.e. a result variable of the product in a state of testing is product by process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Sokolowski discloses the structure of the invention as claimed and therefore the process by which the product is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.

Regarding Claim 3, Sokolowski discloses a shoe upper according to claim 1, wherein the instep cover is stretchable (via 61) in a width direction of the foot (para.48; i.e. “textile elements 40 and 50 may be formed from a less stretchable type of stitch than forward portion 61”).

Regarding Claim 4, Sokolowski discloses a shoe upper according to claim 1, wherein the tongue portion (61) continues to a tip of a toe (as seen in Fig.8A-C).

Regarding Claim 6, Sokolowski discloses a shoe upper according to claim 1, wherein different members (40,50,60) in the instep cover are joined together through embroidery covering an end portion of at least one of the members (Fig.8A-C; para.53-54, the stitching joining 40,50 & 60 is “embroidery” inasmuch as has been claimed by Applicant). 
Regarding Claim 7, Sokolowski discloses a shoe upper according to claim 1 wherein the upper further comprises a plantar cover (62) for covering the entire plantar side of the foot (as seen in Fig.8A-C).

Regarding Claim 12, Sokolowski discloses a shoe (10), the shoe comprising: a shoe upper (30) and a sole (20), wherein the upper comprises an instep cover (40,50,60) for covering an instep side of a foot, the instep cover has a structure in which a tongue portion (61) and an instep cover main body (50,60) are formed as a single body (as seen in Fig.8A-C), and a center portion (12) in a width direction of the instep cover is substantially unstretchable in a length direction of the foot (Fig.1, para.48; i.e. “textile elements 40 and 50 may be formed from a less stretchable type of stitch”, therefore portion 12 of the instep cover is “substantially” unstretchable in the length direction, inasmuch as has been claimed by Applicant), and wherein the shoe upper is integrated with the sole (Fig.1; para.37), and the center portion comprises (via attachment) at least a portion of the tongue portion (61)(as seen in Fig.3). Sokolowski discloses a tensile strength of the center portion (12) of the instep cover located in a width direction when stretched (Fig.1, para.48 & 51; i.e. “textile elements 40 and 50 may be formed from a less stretchable type of stitch”, which provides a tensile strength; additionally, a high strength yarn also provides a tensile strength). Sokolowski does not disclose the tensile strength of the center portion in a width direction of the instep cover is 50 N/mm2 or more when stretched by 10% in the length direction of the foot. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the instep cover of Sokolowski with a tensile strength of 50 N/mm2 or more when stretched by 10% in the length direction, in order to provide the optimum durability and shape stability to the instep cover of the upper. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. Further, it is noted that “a tensile strength of when stretched by 10% in the length direction” recites a product-by-process limitation; i.e. a result variable of the product in a state of testing is product by process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Sokolowski discloses the structure of the invention as claimed and therefore the process by which the product is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.
Regarding Claim 14, Sokolowski discloses a shoe according to claim 12, wherein the instep cover is stretchable (via 61) in a width direction of the foot (para.48; i.e. “textile elements 40 and 50 may be formed from a less stretchable type of stitch than forward portion 61”).

Regarding Claim 15, Sokolowski discloses a shoe according to claim 12, wherein the tongue portion (61) continues to a tip of a toe (as seen in Fig.8A-C).

Regarding Claim 17, Sokolowski discloses a shoe according to claim 12, wherein different members (40,50,60) in the instep cover are joined together through embroidery covering an end portion of at least one of the members (Fig.8A-C; para.53-54, the stitching joining 40,50 & 60 is “embroidery” inasmuch as has been claimed by Applicant). 

Regarding Claim 18, Sokolowski discloses a shoe according to claim 12, wherein the upper further comprises a plantar cover (62) for covering the entire plantar side of the foot (as seen in Fig.8A-C).

2.	Claims 5, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski (US 2008/0110049) in view of Cole (US 2002/0148258).
Regarding Claims 5 and 16, Sokolowski discloses a shoe upper according to claim 1/2/12, wherein the tongue portion (61) is constituted by a warp knitted fabric (para.47; i.e. warp knit jacquard) that includes a non-elastic fiber and an elastic fiber (para.50-51). Sokolowski does not disclose the knitted fabric includes a non-elastic yarn and an elastic yarn. However, Cole teaches a knitted fabric having a non-elastic yarn (12; para.15) and an elastic yarn (14; para.25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the knitted tongue portion of Sokolowski with a non-elastic yarn and an elastic yarn, as taught by Cole, in order to provide a knitted component with stretch qualities which enhance close shape fitting of an upper to the foot of a wearer, giving the desired dimension and shape to the upper. When in combination Sokolowski and Cole teach the warp knitted fabric is disposed such that a longitudinal direction (i.e. length) of the elastic yarn is along the width direction of the instep cover (i.e. the length of the yarn is knitted in the width direction of the textile and therefore would be “along” the width direction, inasmuch as has been claimed by Applicant).

3.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski (US 2008/0110049) in view of Dupre (US 2017/0095034).
Regarding Claim 19, Sokolowski discloses a shoe according to claim 12, wherein a ground contact surface of the sole has a curved shape that protrudes downward (from the arch) at a forefoot portion (as seen in Fig.1), and, when, on a plantar contact surface of the sole, a position of a rearmost end of the plantar contact surface is the origin, a path length to a leading end of a tiptoe that is measured along the plantar contact surface is L, and in a state in which a heel bottom surface of the plantar contact surface is disposed in parallel to a horizontal plane, and in a state in which a heel bottom surface of the plantar contact surface is disposed in parallel to a horizontal plane (as seen in Fig.1), a sole thickness at a position Sh (i.e. a point in 13) where a path length from the position of the rearmost end of the plantar contact surface is 16% of L is h (there is a height at a point in 13 that is at 16% of L), a sole thickness at a position Sm2 (i.e. a mid-point in 12) where the path length is 30% to 50% of L is m2 (there is a height at a point in 12 that is at 30% to 50% of L), a sole thickness at a position Sm1 (i.e. a forward in 12) (where Sm1 is disposed frontward of Sm2) where the path length is 40% to 60% of L is m1 (there is a height at a point in 11 that is at 40% to 60% of L), and a sole thickness at a position Sf (i.e. a point in 11) where the path length is 70% of L is f (there is a height at a point in 11 that is at 70% of L). Sokolowski does not disclose the following relational expressions (1) to (3) are satisfied, (1) m2 ≥ m1, (2) m1 ≥ f, and (3) m1 ≥ h, and when an angle formed by a line that connects the position Sm1 and the position Sh with a horizontal plane is θ1, a position where a vertical straight line drawn from the position Sm1 intersects with the ground contact surface of the sole is Sm1', a position where a vertical straight line drawn from the position Sh intersects with the ground contact surface of the sole is Sh', and an angle formed by a line that connects the position Sm1' and the position Sh' with a horizontal plane is θ2, θ2 > θ1 holds true. However, Dupre teaches a shoe having a sole (Fig.15), wherein a ground contact surface of the sole (200) has a curved shape that protrudes downward at a forefoot portion (12,14), and, when, on a plantar contact surface of the sole, a position of a rearmost end of the plantar contact surface is the origin, a path length to a leading end of a tiptoe that is measured along the plantar contact surface is L (100% of the length of 260), and in a state in which a heel bottom surface of the plantar contact surface is disposed in parallel to a horizontal plane (as seen in Fig.15), a sole thickness at a position Sh (i.e. a point 16% from the heel end of 260) where a path length from the position of the rearmost end of the plantar contact surface is 16% of L is h (i.e. entire thickness of 200 at a point 16% from the heel end of 260; para.97), a sole thickness at a position Sm2 (i.e. a point 30% to 50% from the heel end of 260) where the path length is 30% to 50% of L is m2 (i.e. entire thickness of 200 at a point 30% to 50% from the heel end of 260; para.97), a sole thickness at a position Sm1 (i.e. a point 40% to 60% from the heel end of 260) (where Sm1 is disposed frontward of Sm2) where the path length is 40% to 60% of L is m1 (i.e. entire thickness of 200 at a point 40% to 60% from the heel end of 260; para.97), and a sole thickness at a position Sf (i.e. a point 70% from the heel end of 260) where the path length is 70% of L is f (i.e. entire thickness of 200 at a point 70% from the heel end of 260; para.97), the following relational expressions (1) to (3) are satisfied, (1) m2 ≥ m1, (2) m1 ≥ f, and (3) m1 ≥ h (para.97; see annotated Figure below), and when an angle formed by a line that connects the position Sm1 and the position Sh with a horizontal plane is θ1, a position where a vertical straight line drawn from the position Sm1 intersects with the ground contact surface of the sole is Sm1', a position where a vertical straight line drawn from the position Sh intersects with the ground contact surface of the sole is Sh', and an angle formed by a line that connects the position Sm1' and the position Sh' with a horizontal plane is θ2, θ2 > θ1 holds true (see annotated Figures below).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the sole of Sokolowski, to have the curvature and thicknesses, as taught by Dupre, in order to provide a sole structure with dimensions that improve efficiency in the performance of the footwear during running motions

    PNG
    media_image1.png
    511
    754
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    754
    media_image2.png
    Greyscale


Regarding Claim 20, Dupre further teaches a shoe according to claim 19, wherein the sum of the θ2 and the θ1 is 40 degrees or more (See annotated Figures above; the sum of the two angles would be at least 40 degrees).

Response to Arguments
Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive. 
4.	Applicant’s Remarks: Applicant asserts that 12 of Sokolowski represents a central portion in the length direction of the foot, but not a center portion in the width direction of the foot that comprises at least a portion of the tongue. As seen in Figures 3, 7, and 8a-b of the reference, it is element 60, which constitutes the tongue, and not element 40 or 50, that defines the center portion of the upper in the width direction. 
Sokolowski specifically indicates that the textile elements 40 and 50, on the outward and inward sides of the middle portion, can be formed from a less stretchable type of stitch than the portion 60-61 that defines the middle portion in the width direction (paragraph [0048]). Sokolowski thus provides no reasonable basis to assume that its middle portion would be substantially unstretchable in the foot length direction. Applicant further notes that the claimed tensile strength is significantly higher than the strengths of fabrics adopted for general shoe uppers, including those contemplated by Sokolowski. Thus, there is no basis from the art of record for one skilled in the art to modify Sokolowski to arrive at the tensile strength of 50 N/mm2 or more. Further arguing, that Sokolowski does not specifically suggest using embroidery to join elements 40, 50, and 60.
	Examiner’s Response: Examiner respectfully disagrees. Portion 12 of Sokolowski clearly refers to the entire length and corresponding width of the upper portion indicated by 12. Additionally, 40 and 50 extend in the width direction in the center portion, as seen in Fig.3. While the center portion of Sokolowski may include 60 which is more stretchable than 40 and 50, the claim is broad with its recitations of “portion” and “substantially unstretchable”. Therefore, the center portion of Sokolowski including 60 would certainly be “substantially unstretchable”, inasmuch as has been claimed by Applicant, due to the less stretchable type of stitches of 40 and 50. Applicant’s argument that the claimed tensile strength is significantly higher than the strengths of fabrics adopted for general shoe uppers, is not found persuasive as Sokolowski clearly teaches using high strength Nylon to form the upper. Nylon is known in the textile art to have a high tensile strength (higher than 50 N/mm2 ), therefore, Applicant’s claimed tensile strength is not new or novel. Further, Applicant’s own written disclosure provides no description of what yarn or yarns deliver such a tensile strength as claimed, and the specification states that nylon can be used to form the upper of the invention. Modifying Sokolowski would be obvious for all of the reasons discussed above. Applicant’s argument that Sokolowski does not specifically suggest using embroidery to join elements 40, 50, and 60, is not found persuasive as Sokolowski’s stitching is embroidery, inasmuch as has been claimed. For all of these reasons, Applicant’s arguments are not found persuasive.

5.	Applicant’s Remarks: Applicant asserts that the indication of "stretched by 10%" in the claim clarifies the property by indicating the conditions for determining the property. It by no means can be treated as a product by process feature. 
	Examiner’s Response: Examiner respectfully disagrees. The limitation of a measurement taken when the product is "stretched by 10%" is absolutely a product by process limitation, as it requires the product be in a state of testing. Applicant’s argument is not found persuasive.

In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments, with regard to the newly amended limitations of Claims 5 and 16, have been considered but are moot in view of the newly modified ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732